Title: From George Washington to Thomas Nelson, Jr., 27 October 1781
From: Washington, George
To: Nelson, Thomas, Jr.


                  Dear Sir
                     
                     Head Quarters near York Octr 27th 1781
                  
                  As the Assembly of your State is now sitting, I cannot omit so favorable an occasion to suggest to Your Excellency, some measures which I conceive our present circumstances & prospects require should be immediately adopted.
                  To recruit the Regiments, assigned as a quota of this State, to their full establishment, and put them on a respectable footing, is in my opinion, the first great object, which demands the attention of your Legislature—The Arguments which have formerly been so frequently urged to enforce the expediency of this measure, must I presume, have carried conviction with them—but unhappily for us; the situation of affairs, especially in the States which were the immediate seat of War, was so perplexed—and the embarrassments of Government were so numerous & great, that there could be hitherto, but a partial compliance with the requisitions of Congress on this subject.  Many of these difficulties are now removed, and the present Moment, which is certainly very favorable to the recruiting service, ought to be eagerly embraced for the purpose.
                  I will candidly confess to your Excellency, that my only apprehension (which I wish may be groundless) is, lest the late important success, instead of exciting our exertions, as it ought to do, should produce such a relaxation in the prosecution of the War, as will prolong the calamities of it.  While on the other hand it appears to me to be our only sound policy (let that of the Enemy be what it will) to keep a well-appointed formidable Army in the field, as long as the War shall continue.  For should the British Cabinet still persevere in their hostile designs, and the Powers of Europe interpose in their behalf, this is a Measure of absolute necessity—Or should a negociation soon take place, the small expence which will be incurred by raising & keeping up a respectable force, for a short time, will be more than compensated, by the advantages to be derived from it, at the pacification.
                  Since this State, is at present, entirely liberated from the Ravages of War, I must take the liberty of recommending, in the most earnest manner, that every possible aid, and assistance may be given by it, to the southern States which are yet invaded, and that General Greene may meet, with that effectual support from its resources, which he will now have a right to expect.
                  Had I not considered the present period too precious to be suffered to pass unimproved for the public good—and that vigorous & decisive efforts ought to be made, without a moment’s loss of time, for augmenting our force, and reducing the power of the Enemy in the southern States; I should rather have delayed this address, until the sentiments of Congress could have been communicated to you; but the importance of the occasion, will, I flatter myself, be a sufficient apology to them, and your Excellency, for the liberty I am now taking.  I have the honor to be With great respect & esteem Your Excellency’s Most Obedt Humble Servt
                  
                     Go: Washington
                  
               